                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ELISABETH M. GEORGE,

                    Plaintiff,                               8:17CV170

       vs.
                                                               ORDER
CHEYENNE COUNTY HOSPITAL
ASSOCIATION, INC.,

                    Defendant.


      Pursuant to the parties' stipulation for dismissal of this case, (Filing No. 27):


      IT IS ORDERED, ADJUDGED AND DECREED that the claims between
Plaintiff and Defendant are dismissed with prejudice, the parties to pay their own
costs and attorney fees.


      Dated this 2nd day of October, 2018.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
